United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1196
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Troyce Allen Lewis

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                   ____________

                             Submitted: August 17, 2020
                               Filed: August 20, 2020
                                   [Unpublished]
                                   ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.

     After considering a number of factors, the district court 1 decided not to reduce
Troyce Lewis’s 240-month prison sentence under the First Step Act. See Pub. L.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       On the merits, we conclude that the district court did not abuse its discretion.
See United States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019) (discussing
the standard of review and outlining the two-step analysis for motions under the First
Step Act). The First Step Act did not require the court to reduce Lewis’s sentence,
even if he was eligible. § 404(c), 132 Stat. at 5222 (“Nothing in this section shall be
construed to require a court to reduce any sentence pursuant to this section.”). And
the court did its job by considering the statutory sentencing factors before making
its decision. See 18 U.S.C. § 3553(a).

       We also conclude that Lewis’s remaining arguments lack merit. District
courts are not required to hold a hearing on sentence-reduction motions, see United
States v. Williams, 943 F.3d 841, 843–44 (8th Cir. 2019), and there has been no
violation of Apprendi v. New Jersey, 530 U.S. 466 (2000). Nor was the new
statutory-minimum sentence authorized by the First Step Act retroactively
applicable to him. See § 401(c), 132 Stat. at 5221.

     We accordingly affirm the judgment of the district court and deny his pending
motion as moot.
                    ______________________________




                                         -2-